             Case
              Case7:21-cv-02653-CS
                   7:21-cv-02653-CS Document
                                     Document6-1
                                              8 Filed
                                                 Filed04/15/21
                                                       04/14/21 Page
                                                                 Page11ofof33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
STRIKE 3 HOLDINGS, LLC,                                          :
                                                                 :   Case No. 7:21-cv-02653-CS
                                      Plaintiff,                 :
                                                                 :   Judge Seibel
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
72.80.217.186,                                                   :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                    ORDER ON MOTION FOR LEAVE TO SERVE
            THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

 SEIBEL, D.J.:

          The Court hereby ORDERS that Strike 3 may immediately serve a Rule 45 subpoena on

 the ISP of John Doe subscriber assigned IP address 72.80.217.186 (hereafter “John Doe” or

 “Defendant”) to obtain information to identify the Defendant, specifically his or her name,

 current and permanent address. Strike 3 is expressly not permitted to subpoena the ISP for the

 Defendant’s email addresses or telephone numbers.

          It is further ORDERED that Strike 3 shall serve a copy of this Opinion and Order as well

 as the attached “Notice to Defendant” along with any subpoenas to the listed ISP.

          It is further ORDERED that the ISP will have 60 days from the date of service of the

 Rule 45 subpoena upon it to serve John Doe with a copy of the subpoena, a copy of this Order,

 and a copy of the “Notice to Defendant.” The Order should be attached to the “Notice to

 Defendant” such that the “Notice to Defendant” is the first page of the materials enclosed with

 the subpoena. The ISP may serve John Doe using any reasonable means, including written notice



                                                          1
            Case
             Case7:21-cv-02653-CS
                  7:21-cv-02653-CS Document
                                    Document6-1
                                             8 Filed
                                                Filed04/15/21
                                                      04/14/21 Page
                                                                Page22ofof33




sent to his or her last known address, transmitted either by first class mail or via overnight

service.

        It is further ORDERED that John Doe shall have 60 days from the date of service of the

Rule 45 subpoena and this Opinion and Order upon him or her to file any motions with this

Court contesting the subpoena (including a motion to quash or modify the subpoena), as well as

any request to litigate the subpoena anonymously. The ISPs may not turn over the identifying

information of John Doe to Strike 3 before the expiration of this 60–day period. Additionally, if a

Defendant or ISP files a motion to quash or modify the subpoena, or a request to litigate the

subpoena anonymously, the ISP may not turn over any information to Strike 3 until the issues

have been addressed and the Court issues an order instructing the ISP to resume turning over the

requested discovery.

        It is further ORDERED that the subpoenaed entity shall preserve any subpoenaed

information pending the resolution of any timely filed motion to quash.

        It is further ORDERED that an ISP that receives a subpoena pursuant to this Order shall

confer with Strike 3 and shall not assess any charge in advance of providing the information

requested in the subpoena. An ISP that receives a subpoena and elects to charge for the costs of

production shall provide a billing summary and cost report to Strike 3.

        It is further ORDERED that any information ultimately disclosed to Strike 3 in response

to a Rule 45 subpoena may be used by Strike 3 solely for the purpose of protecting Strike 3’s

rights as set forth in its complaint.
                                              April
                                 15thday of ________________,    1
           DONE AND ORDERED this ___                          202__.



                                        By: ____________________________________
                                             Hon. Cathy Seibel, U.S.D.J.
                                                Cathy Seibel, U.S.D.J.
                                                2
          Case
           Case7:21-cv-02653-CS
                7:21-cv-02653-CS Document
                                  Document6-1
                                           8 Filed
                                              Filed04/15/21
                                                    04/14/21 Page
                                                              Page33ofof33




                                  NOTICE TO DEFENDANT

         You are a defendant in STRIKE 3 HOLDINGS, LLC v. JOHN DOE subscriber assigned
IP address 72.80.217.186. 7:21-cv-02653-CS, a case now pending before the Honorable Cathy
Seibel, United States District Judge for the Southern District of New York. Attached is Judge
Seibel’s Order, dated _______________________ which sets forth certain deadlines and
procedures related to this case.
         You may hire a lawyer to represent you in this case or you may proceed pro se (that is,
you may represent yourself without the assistance of a lawyer). If you choose to proceed pro se,
all communications with the Court should be through the Pro Se Office of the United States
District Court for the Southern District of New York. The Pro Se Office is located in the Hon.
Charles L. Brieant Jr. Federal Building and Courthouse, 300 Quarropas Street, White Plains, NY
10601, and can be reached at (212) 805-0175 or (914) 390-4000.
         The Plaintiff in this case, Strike 3 Holdings, LLC, has filed a lawsuit claiming that you
have illegally downloaded and/or distributed one or more movies on your computer.
         The Plaintiff may not know your actual name or address, but it does know the Internet
Protocol address (“IP address”) of the computer associated with the alleged downloading and/or
distributing. The Plaintiff has filed subpoenas requesting your identity and contact information
from your Internet Service Provider (“ISP”).
         If you do not want your ISP to provide information to the Plaintiff and you believe there
is a legal basis for the ISP to withhold the information, you may file a motion to “quash” or
“modify” the subpoena. This must be done within 60 days of the date that you receive notice
from you ISP that you are a defendant in this case.
         Even if you do not file a motion to quash or modify the subpoena, you may still proceed
in this case anonymously at this time. This means that the Court and the Plaintiff will know your
identity and contact information, but your identity will not be made public unless and until the
Court determines there is no basis to withhold it.
         If you want to proceed anonymously without filing a motion to quash or modify the
subpoena, you (or, if represented, your lawyer) should mail or fax a letter addressed to Judge
Seibel, 300 Quarropas Street, White Plains, NY 10601 (fax number 914-390-4278) stating that
you would like to proceed anonymously in your case. This must be done within 60 days of the
date that you receive notice from your ISP that you are a defendant in this case. You should
identify yourself in your letter by the case in which you are a defendant and your IP address. If
you submit this letter, then your identity and contact information will not be revealed to the
public unless and until the Court says otherwise.




                                                3
